 
Exhibit 10.15
 
CHANGE-IN-CONTROL PROTECTIVE AGREEMENT
 
THIS AGREEMENT entered into this 8th day of July, 2002 (the “Effective Date”),
by and between First South Bank (the “Bank”), First South Bancorp, Inc. (the
“Company”), and Paul S. Jaber (the “Employee”).
 
WHEREAS, the Employee has commenced employment with the Bank effective this
date, and the Bank deems it to be in its best interest to enter into this
Agreement as an additional incentive to the Employee to continue as an employee
of the Bank; and
 
WHEREAS, the parties desire by this writing to set forth their understanding as
to their respective rights and obligations in the event a change of control
occurs with respect to the Bank or the Company.
 
NOW, THEREFORE, the undersigned parties agree as follows:
 
1.         Defined Terms
 
When used anywhere in the Agreement, the following terms shall have the meaning
set forth herein.
 
(a)           “Change in Control” shall mean any one of the following events:
(i) the acquisition of ownership, holding or power to vote more than 25% of the
voting stock of the Bank or the Company, (ii) the acquisition of the ability to
control the election of a majority of the Bank’s or the Company’s directors,
(iii) the acquisition of a controlling influence over the management or policies
of the Bank or of the Company by any person or by persons acting as a “group”
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934), or
(iv) during any period of two consecutive years, individuals (the “Continuing
Directors”) who at the beginning of such period constitute the Board of
Directors of the Bank or of the Company (the “Existing Board”) cease for any
reason to constitute at least two-thirds thereof, provided that any individual
whose election or nomination for election as a member of the Existing Board was
approved by a vote of at least two-thirds of the Continuing Directors then in
office shall be considered a Continuing Director. Notwithstanding the foregoing,
the Company’s ownership of the Bank shall not of itself constitute a Change in
Control for purposes of the Agreement. For purposes of this paragraph only, the
term “person” refers to an individual or a corporation, partnership, trust,
association, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization or any other form of entity not specifically listed herein.
 
(b)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and as interpreted through applicable rulings and regulations
in effect from time to time.
 
(c)           “Code §280G Maximum” shall mean the product of 2.99 and the
Employee’s “base amount” as defined in Code §280G(b)(3).
 
(d)           “Good Reason” shall mean any of the following events, which has
not been consented to in advance by the Employee in writing: (i) the requirement
that the Employee move his personal residence, or perform his principal
executive functions, more than thirty (30) miles from his primary office as of
the date of the Change in Control; (ii) a material reduction in the Employee’s
base compensation as in effect on the date of the Change in Control or as the
same may be increased from time to time; (iii) the failure by the Bank or the
Company to continue to provide the Employee with compensation and benefits
provided for on the date of the Change in Control, as the same may be increased
from time to time, or with benefits substantially similar to those provided to
him under any of the employee benefit plans in which the Employee now or
hereafter becomes a participant, or the taking of any action by the Bank or the
Company which would directly or indirectly reduce any of such benefits or
deprive the Employee of any material fringe benefit enjoyed by him at the time
of the Change in Control; (iv) the assignment to the Employee of duties and
responsibilities materially different from those normally associated with his
position; (v) a failure to elect or reelect the Employee to the Board of
Directors of the Bank or the Company, if the Employee is serving on such Board
on the date of the Change in Control; (vi) a material diminution or reduction in
the Employee’s responsibilities or authority (including reporting
responsibilities) in connection with his employment with the Bank or the
Company; or (vii) a material reduction in the secretarial or other
administrative support of the Employee.

 
 

--------------------------------------------------------------------------------

 

(e)           “Just Cause” shall mean, in the good faith determination of the
Bank’s Board of Directors, the Employee’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.
The Employee shall have no right to receive compensation or other benefits for
any period after termination for Just Cause. No act, or failure to act, on the
Employee’s part shall be considered “willful” unless he has acted, or failed to
act, with an absence of good faith and without a reasonable belief that his
action or failure to act was in the best interest of the Bank and the Company.
 
(f)           “Protected Period” shall mean the period that begins on the date
six months before a Change in Control and ends on the later of the second annual
anniversary of the Change in Control or the expiration date of this Agreement.
 
(g)           “Trust” shall mean a grantor trust designed in accordance with
Revenue Procedure 92-64 and having a trustee independent of the Bank and the
Company.
 
2.         Trigger Events
 
The Employee shall be entitled to collect the severance benefits set forth in
Section 3 of this Agreement in the event that (i) the Employee voluntarily
terminates employment within 90 days of an event that both occurs during the
Protected Period and constitutes Good Reason, or (ii) the Bank, the Company, or
their successor(s) in interest terminate the Employee’s employment for any
reason other than Just Cause during the Protected Period.
 
3.         Amount of Severance Benefit
 
If the Employee becomes entitled to collect severance benefits pursuant to
Section 2 hereof, the Bank shall pay the Employee a severance benefit equal to
one and one half times the Employee’s base annual salary in effect when the
Protected Period begins. In no event, however, will this amount exceed the
difference between (i) the Code §280G Maximum and (ii) the sum of any other
“parachute payments” (as defined under Code §280G(b)(2)) that the Employee
receives on account of the Change in Control. Said sum shall be paid in one lump
sum within ten (10) days of the later of the date of the Change in Control and
the Employee’s last day of employment with the Bank or the Company.
 
In the event that the Employee and the Bank agree that the Employee has
collected an amount exceeding the Code §280G Maximum, the parties may jointly
agree in writing that such excess shall be treated as a loan ab initio which the
Employee shall repay to the Bank, on terms and conditions mutually agreeable to
the parties, together with interest at the applicable federal rate provided for
in Section 7872(f)(2)(B) of the Code.
 

--------------------------------------------------------------------------------


 
4.         Funding of Grantor Trust upon Change in Control

Not later than ten business days after a Change in Control, the Bank shall (i)
deposit in a Trust an amount equal to the amount of the severance benefit as
defined in Section 3 hereof, unless the Employee has previously provided a
written release of any claims under this Agreement, and (ii) provide the trustee
of the Trust with a written direction to hold said amount and any investment
return thereon in a segregated account for the benefit of the Employee, and to
follow the procedures set forth in the next paragraph as to the payment of such
amounts from the Trust. Upon the earlier of the Trust’s final payment of all
amounts due under the following paragraph or the date 27 months after the Change
in Control, the trustee of the Trust shall pay to the Bank the entire balance
remaining in the segregated account maintained for the benefit of the Employee.
The Employee shall thereafter have no further interest in the Trust.
 
During the 27-consecutive month period after a Change in Control, the Employee
may provide the trustee of the Trust with a written notice requesting that the
trustee pay to the Employee an amount designated in the notice as being payable
pursuant to this Agreement. Within three business days after receiving said
notice, the trustee of the Trust shall send a copy of the notice to the Bank via
overnight and registered mail return receipt requested. On the fifth (5th)
business day after mailing said notice to the Bank, the trustee of the Trust
shall pay the Employee the amount designated therein in immediately available
funds, unless prior thereto the Bank provides the trustee with a written notice
directing the trustee to withhold such payment. In the latter event, the trustee
shall submit the dispute to non-appealable binding arbitration for a
determination of the amount payable to the Employee pursuant to this Agreement,
and the Bank shall pay the costs of such arbitration. The trustee shall choose
the arbitrator to settle the dispute, and such arbitrator shall be bound by the
rules of the American Arbitration Association in making his determination. The
parties and the trustee shall be bound by the results of the arbitration and,
within 3 days of the determination by the arbitrator, the trustee shall pay from
the Trust the amounts required to be paid to the Employee and/or the Bank, and
in no event shall the trustee be liable to either party for making the payments
as determined by the arbitrator.
 
5.         Term of the Agreement
 
This Agreement shall remain in effect for the period commencing on the Effective
Date and ending on the earlier of (i) the date 12 months after the Effective
Date, and (ii) the date on which the Employee terminates employment with the
Bank; provided that the Employee’s rights hereunder shall continue following the
termination of this employment with the Bank under any of the circumstances
described in Section 2 hereof. Additionally, on each annual anniversary date
from the Effective Date, the term of this Agreement shall be extended for an
additional one-year period beyond the then effective expiration date provided
the Board of Directors of the Bank determines in a duly adopted resolutions that
the performance of the Employee has met the requirements and standards of the
Board, and that this Agreement shall be extended.
 
6.         Termination or Suspension Under Federal Law
 
(a) Any payments made to the Employee pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. Section
1828(k) and any regulations promulgated thereunder.
 
(b)           If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Sections 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(4) or (g)(1)), all obligations of the Bank under this Agreement
shall terminate, as of the effective date of the order, but the vested rights of
the parties shall not be affected.
 
(c)           If the Bank is in default (as defined in Section 3(x)(1) of FDIA),
all obligations under this Agreement shall terminate as of the date of default;
however, this Paragraph shall not affect the vested rights of the parties.

 
 

--------------------------------------------------------------------------------

 

(d)           If a notice served under Section 8(e)(3) or (g)(1) of the FDIA (12
U.S.C. 1818(e)(3) and (g)(1)) suspends and/or temporarily prohibits the Employee
from participating in the conduct of the Bank’s affairs, the Bank’s obligations
under this Agreement shall be suspended as of the date of such service, unless
stayed by appropriate proceedings. If the charges in the notice are dismissed,
the Bank may in its discretion (i) pay the Employee all or part of the
compensation withheld while its contract obligations were suspended, and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.
 
7.         Expense Reimbursement
 
In the event that any dispute arises between the Employee and the Bank as to the
terms or interpretation of this Agreement, whether instituted by formal legal
proceedings or otherwise, including any action that the Employee takes to
enforce the terms of this Agreement or to defend against any action taken by the
Bank or the Company, the Employee shall be reimbursed for all costs and
expenses, including reasonable attorneys’ fees, arising from such dispute,
proceedings or actions, provided that the Employee shall obtain a final judgment
in favor of the Employee in a court of competent jurisdiction or in binding
arbitration under the rules of the American Arbitration Association. Such
reimbursement shall be paid within ten (10) days of Employee’s furnishing to the
Bank or the Company written evidence, which may be in the form, among other
things, of a cancelled check or receipt, of any costs or expenses incurred by
the Employee.
 
8.         Successors and Assigns
 
(a)           This Agreement shall inure to the benefit of and be binding upon
any corporate or other successor of the Bank or Company which shall acquire,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank or Company.
 
(b)           Since the Bank is contracting for the unique and personal skills
of the Employee, the Employee shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Bank.
 
9.         Amendments
 
No amendments or additions to this Agreement shall be binding unless made in
writing and signed by all of the parties, except as herein otherwise
specifically provided.
 
10.       Applicable Law
 
Except to the extent preempted by federal law, the laws of the State of North
Carolina shall govern this Agreement in all respects, whether as to its
validity, construction, capacity, performance or otherwise.

 
11.       Severability
 
The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
 
12.       Entire Agreement
 
This Agreement, together with any understanding or modifications thereof as
agreed to in writing by the parties, shall constitute the entire agreement
between the parties hereto.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first hereinabove written.
 
ATTEST:
 
FIRST SOUTH BANK
/s/ William L. Wall
 
By:
/s/ Thomas A. Vann
Secretary
   
It’s President
       
ATTEST:
 
FIRST SOUTH BANCORP, INC.
 /s/ William L. Wall
 
By:
/s/ Thomas A. Vann
Secretary
   
It’s President
     
 
WITNESS:
 
EMPLOYEE
 /s/ Janet B. Woolard
 
/s/ Paul S. Jaber
   
Paul S. Jaber


 
 

--------------------------------------------------------------------------------

 